 

Exhibit 10.19r

REQUIRED GROUP AGENT ACTION NO. 19

This REQUIRED GROUP AGENT ACTION NO. 19 (this “Action”), dated as of June 1,
2016 (the “Effective Date”), is entered into by and among Megalodon Solar, LLC,
a Delaware limited liability company (“Borrower”), Bank of America, N.A., as the
Administrative Agent (“Administrative Agent”) and the Collateral Agent for the
Secured Parties (“Collateral Agent”) and each of Bank of America, N.A. (“BA
Agent”), Credit Suisse AG, New York Branch (“CS Agent”), Deutsche Bank AG, New
York Branch (“DB Agent”), ING Capital LLC (“ING Agent”), KeyBank National
Association (“KB Agent”) and National Bank of Arizona (“NBAZ Agent”, and
collectively with BA Agent, CS Agent, DB Agent, ING Agent and KB Agent, the
“Group Agents”), as Group Agents party to the Loan Agreement, dated as of May 4,
2015 (as amended, the “Loan Agreement”), by and among the Borrower,
Administrative Agent, Collateral Agent, the Group Agents, the Lenders and the
other parties from time to time party thereto.  As used in this Action,
capitalized terms which are not defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

A.The Borrower has requested certain amendments to the hedging requirements
under the Loan Agreement, and the Required Group Agents and the Administrative
Agent have agreed to such amendments as set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

Section 1.Amendments. Subject to the prior satisfaction of the conditions
precedent described in Section 3 hereof:

(a)Section 2.1(f)(iii)(A) of the Loan Agreement is hereby amended by inserting
“75% of” between “less than” and “the Outstanding Principal”.

(b)Section 2.13(a)(y) of the Loan Agreement is hereby amended by inserting “75%
of” between “at least equal to” and “the Outstanding Principal”.

(c)Section 2.13(b)(y) of the Loan Agreement is hereby amended by inserting “75%
of” between “at least equal to” and “the Outstanding Principal”.

Section 2.Consents to the Loan Agreement.  Subject to the prior satisfaction of
the conditions precedent described in Section 3 hereof, the Required Group
Agents consent to the amendments as set forth in Section 1 hereof, with
acknowledgement by each of the Administrative Agent and the Collateral Agent.

Section 3.Conditions Precedent. This Action shall be effective upon the
satisfaction of the following conditions precedent:

(a)The Administrative Agent shall have received counterparts of this Action,
executed and delivered by each of the other parties hereto.

Required Group Agent Action No. 19

--------------------------------------------------------------------------------

 

(b)The Administrative Agent shall have received for its own account, all costs
and expenses described in Section 6 of this Action, for which invoices have been
presented in connection herewith. 

Section 4.Reference to and Effect on Financing Documents. Each of the Loan
Agreement and the other Financing Documents is and shall remain unchanged and in
full force and effect, and, except as expressly set forth herein, nothing
contained in this Action shall, by implication or otherwise, limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or any of the other Secured Parties, or shall alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in each of the Loan Agreement and any other
Financing Document. This Action shall also constitute a “Financing Document” for
all purposes of the Loan Agreement and the other Financing Documents.

Section 5.Incorporation by Reference.  Sections 10.5 (Entire Agreement), 10.6
(Governing Law), 10.7 (Severability), 10.8 (Headings), 10.11 (Waiver of Jury
Trial), 10.12 (Consent to Jurisdiction), 10.14 (Successors and Assigns) and
10.16 (Binding Effect; Counterparts) of the Loan Agreement are hereby
incorporated by reference herein, mutatis mutandis.

Section 6.Expenses. The Borrower agrees to reimburse the Administrative Agent in
accordance with Section 10.4(b) of the Loan Agreement for its reasonable and
documented out-of-pocket expenses in connection with this Action, including
reasonable and documented fees and out-of-pocket expenses of legal counsel.

Section 7.Construction. The rules of interpretation specified in Section 1.2 of
the Loan Agreement also apply to this Action, mutatis mutandis.

[Signature Pages Follow]

 

 

 

2

Required Group Agent Action No. 19

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Action to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

MEGALODON SOLAR, LLC,

as Borrower

 

By:

/s/ Lyndon Rive

Name:

Lyndon Rive

Title:

President

 

BANK OF AMERICA, N.A.,

as a Group Agent

 

By:

/s/ Claudia Correa Welch

Name:

Claudia Correa Welch

Title:

Director

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Group Agent

 

By:

/s/ Oliver Nisenson

Name:

Oliver Nisenson

Title:

Director

 

By:

/s/ Erin McCutcheon

Name:

Erin McCutcheon

Title:

Vice President

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Group Agent

 

By:

/s/ Vinod Mukani

Name:

Vinod Mukani

Title:

Director

 

By:

/s/ Gregory Leveto

Name:

Gregory Leveto

Title:

Director

[Signature Page to Required Group Agent Action No. 19]

--------------------------------------------------------------------------------

 

 

ING CAPITAL LLC,

as a Group Agent

 

By:

/s/ Erwin Thomet

Name:

Erwin Thomet

Title:

Managing Director

 

By:

/s/ Thomas Cantello

Name:

Thomas Cantello

Title:

Director

 

KEYBANK NATIONAL ASSOCATION,

as a Group Agent

 

By:

/s/ Benjamin C. Cooper

Name:

Benjamin C. Cooper

Title:

Vice President

 

NATIONAL BANK OF ARIZONA,

as a Group Agent

 

By:

/s/ Kate Smith

Name:

Kate Smith

Title:

Vice President

 

BANK OF AMERICA, N.A.

as the Administrative Agent and the Collateral Agent

 

By:

/s/ Darleen R. DiGrazia

Name:

Darleen R. DiGrazia

Title:

Vice President

 

[Signature Page to Required Group Agent Action No. 19]